UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended:September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 000-29483 Pacific Sands, Inc. (Exact Name of Registrant as specified in its charter) Nevada 88-0322882 (State or Other Jurisdiction ofIncorporation or Organization) (IRS Employer Identification No.) 4611 Green Bay Road Kenosha, WI (Address of Principal Executive Offices) (Zip Code) Issuer’s Telephone Number, Including Area Code:(262) 925-0123 N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, a non-accelerated or a smaller reporting company. See the definition of “large accelerated filer, accelerated filer and smaller reporting company “in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of each of the issuer's classes of common equity, as ofNovember 14, 2012 are as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Balance Sheets as ofSeptember 30, 2012,(unaudited) and June 30, 2012 3 Statements of Operations for the Three Months EndedSeptember 30, 2012, and2011, (unaudited) 4 Statements of Cash Flows for theThree Months EndedSeptember 30, 2012, and 2011,(unaudited) 5 Notes to Financial Statements (unaudited) 7 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 17 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 Item 3. DEFAULTS UPON SENIOR SECURITIES 17 Item 4.
